DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ankenman (7,942,210) in view of Griffith (590,479) and Way (2015/0101834).

Regarding claims 1, 11 and 21, Ankenman discloses an agricultural tillage implement for an agricultural vehicle comprising:
A frame (30)
a rolling basket assembly (10), comprising:
A bracket (46,48,50) configured for connecting to the agricultural tillage implement
A first disk (54) and a second disk (56) configured for being rotatably connected to the bracket and spaced apart from one another by a distance
A plurality of mounting members (slot on disks and elements 86,92,94) mounted to each of the first disk and the second disk, the 
A plurality of chain assemblies (88), and each chain assembly comprising
A first end connected to the first disk and a second end connected to the second disk such that each chain assembly spans the distance between the first disk and the second disk (Figure 5)
A plurality of links (90) looped around one another and collectively forming each chain assembly
Wherein a first link of the plurality of links is operably coupled with the first mounting member (slot on disk) with a fastener (86) positioned through the first loop of the first link and a second link of the plurality of links is operably coupled with the second mounting member with a fastener positioned through the second loop of the second link

While Ankenman discloses the invention as described above, it fails to disclose that each link comprises a first loop, a second loop looped around the first loop and at least one projection extending outwardly from one of the first loop and the second loop.  Like Ankenman, Griffith also discloses a chain.  Unlike Ankenman, Griffith discloses that chain links can be formed utilizing links comprising a first loop (3), a second loop (4) that is looped around the first loop and at least one projection (7) extending outwardly from one of the first loop and the second loop.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a chain comprising the links of Griffith in place of the links shown in Ankenman as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).



Regarding claims 2 and 12, the combination discloses that the plurality of links are looped around one another so that a respective first loop o fa respective link is looped around an adjacent second loop of an adjacent link.

Regarding claims 3 and 13, the combination discloses that the first loop and the second loop of each link are offset from one another by approximately 90 degrees (Griffith – Figure 2).

Regarding claims 4 and 14, the combination discloses that the at least one projection of each link comprises a pair of projections (7,8) respectively extending outwardly from the first loop and the second loop.

Regarding claims 5 and 15, the combination discloses that each link is monolithically formed such that the pair of projections are integrally formed with the first and second loops of each link.

Regarding claims 6 and 16, the combination discloses that the pair of projections form an acute angle relative to one another.

Regarding claims 7 and 17, the combination discloses that the pair of projections at least partially contact the first loop and the second loop respectively.

Regarding claim 8, the combination disclose that each disk comprises a plurality of mounting members (slot on disks and 86,92,94)) for mounting the first and second ends of each chain assembly.

Regarding claims 9 and 19, the combination discloses that the plurality of mounting members include a mounting plate (94) configured for receiving a fastener (86) for removably connecting each chain assembly to the first and second disks.

Regarding claims 10 and 20, the combination discloses an axle (58) rotatably connected to the bracket and mounting the first disk and the second disk.


Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.  Applicant has amended the claims to include that the first and second loops extend outwardly of the projection on the chain links and argues that the current combination fails to disclose the claimed chain link loop arrangement. The examiner disagrees.  The combination replaces the chain link arrangement of Ankenman with the chain of Griffith as a simple substitution of one known element for another. The Griffith chain discloses a first (3) and second (4) loop extending outwardly to either side of a link end (8 or 7).  The combination fails to disclose that the link end (7,8) could be a projection that extends outwardly to aid in earthworking.  Way also discloses a chain/link device used on tillage equipment to loosen soil.  Unlike the combination, Way discloses that the link ends extend outwardly to aid in loosening soil.  The combination would therefore disclose that the link ends (7,8) of the combination of Ankenman and Griffith that are located between the outwardly extending loops (3, 4) could extend outwardly as projections to aid in loosening soil.  The combination of Ankenman, Griffith may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ankenman and Way both disclose that a chain link element can be used to loosen soil in earthworking operations.  Way discloses that outwardly extending fingers/tines on the chain element allow residue to be left on top of the soil for better decomposition which helps reduce wind and water soil erosion.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize projections as taught by Way to reduce wind and water soil erosion.  Further, with regard to Griffith, a strict teaching-suggestion-motivation approach is not the only way to establish a prima facie case of obviousness (MPEP 2145).  According to KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007), a simple substitution of one known element for another to obtain predictable results is a valid rationale to support nonobviousness.  In this case, a chain link element is used as part of the earthworking tool to work soil.  There are multitudes of different known chain link configurations.  It would have been obvious that different chain link configurations other than the configuration shown in Ankenman could be used to loosen soil.  As such, one of ordinary skill in the art at the time the invention was made could have looked to Griffith and substituted a double loop link as taught by Griffith into Ankenman as a simple substitution of one known element for another to obtain predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671